 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT NEVILLE, MD,                                   Case No.: 19cv321-CAB-MDD
12                                        Plaintiff,
                                                           ORDER DENYING MOTION TO
13   v.                                                    PROCEED IN FORMA PAUPERIS
14   MARGUERITE DILL,
                                                           [Doc. No. 2]
15                                     Defendant.
16
           Plaintiff, a non-prisoner, proceeding in pro per, has filed a complaint for damages
17
     based upon fraud. [Doc. No. 1.] Plaintiff has not paid the civil filing fee required to
18
     commence this action, but rather, has filed a motion to proceed in forma pauperis
19
     pursuant to 28 U.S.C. § 1915. [Doc. No. 2.]
20
           Generally, all parties instituting a civil action in this court must pay a filing fee.
21
     See 28 U.S.C. § 1914(a); CivLR 4.5(a). But the court may authorize a party to proceed
22
     without paying the fee if that party submits an affidavit demonstrating an inability to pay.
23
     28 U.S.C. § 1915(a). “An affidavit in support of an IFP application is sufficient where it
24
     alleges that the affiant cannot pay the court costs and still afford the necessities of life.”
25
     Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). “[A] plaintiff seeking IFP
26
     status must allege poverty with some particularity, definiteness and certainty.” Id.
27
     (internal quotation marks omitted).
28

                                                       1
                                                                                     19cv321-CAB-MDD
 1         In his motion, Plaintiff claims to have monthly income of $765 and monthly
 2   expenses of $420. [Doc. No. 2 at 2, 5.] Thus it appears that Plaintiff has over $300 per
 3   month in income in excess of what is needed to cover his expenses. In addition, Plaintiff
 4   claims to $1100 in a checking account. [Doc. No. 2 at 2.] However, Plaintiff fails to list
 5   any expenses for housing or utilities. [Doc. No. 2 at 4.] It is unclear if this is an
 6   oversight or if Plaintiff truly has no housing expenses.
 7         Based on the lack of “particularity, definiteness and certainty” in the information
 8   provided, the court is not persuaded that Plaintiff lacks the funds to pay the filing fee and
 9   “still afford the necessities of life.” Escobedo, 787 F.3d at 1234. Therefore, Plaintiff’s
10   motion to proceed IFP [Doc. No. 2] is DENIED without prejudice.
11         Plaintiff shall have until March 15, 2019 to either pay the filing fee, or file a new
12   motion to proceed IFP that provides with “particularity, definiteness, and certainty” the
13   required information. If the filing fee is not paid or a renewed motion to proceed in
14   forma pauperis is not filed by March 15, 2019, the Clerk of the Court shall dismiss the
15   case without prejudice and terminate the action.
16         In addition, the Court notes that the complaint fails to assert why venue is
17   appropriate in the Southern District of California, as is required by 28 U.S.C. §1391. If
18   Plaintiff pays the fee or files a new motion to proceed IFP, he shall also file an amended
19   complaint that specifically alleges why venue is appropriate in this district.
20         IT IS SO ORDERED.
21   Dated: February 21, 2019
22
23
24
25
26
27
28

                                                    2
                                                                                    19cv321-CAB-MDD
